Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.  Claims 2, 4, 7 and 9 are cancelled.  Claims 1, 3, 5, 6, 8, and 10 are presented for examination.

Claim Objections
The objection to claims 1, 3, 5, 6, 8, and 10 is withdrawn due to the amendments in claims 1, 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (20180091506 A1), in view of Meyyappan et al. (US 10210498 B1), in further view of Jeffrey et al. (US 20090006970 A1).
Re-claim 1, Chow et al. disclose a processor implemented method comprising: 
A processor implemented method comprising: 
-configuring, by using a customer interface module (CIM), to provide at least one interface, wherein the at least one interface is configured to receive one or more inputs from a user (see e.g. paragraphs 0042)
In certain embodiments, and as described below, hub device 104 may store application modules that, when executed by the one or more processors, cause hub device 104 to detect IoT devices 102 communicating across network 122, register IoT devices 102 onto network 122 and, in conjunction with provisioning system 130, perform operations that provision one or more available services to IoT devices 102.)
-authenticating the user and the one or more connected registered devices and providing, by using a security module, one or more entitlements specific to the user and the said one or more connected registered devices (see e.g. fig. 1, network 122, network 124; paragraphs 0033, 0036-0037, 0041-Upon registration with hub device 104, a provisioning system (e.g., provisioning system 130) may perform operations that authenticate the owner of first IoT device 102A, verify an identity of first IoT device 102A, and in response to a successful owner authentication and device verification, generate a provisioning package that includes data facilitating a performance of operations consistent with one or more services that are available for provisioning to first IoT device 102A.--In certain embodiments, and in response to a successful activation and registration of first IoT device 102A onto network 122, provisioning system 130 may, in conjunction with hub device 104, perform operations that provision first IoT device 102A with one or more services that are available to user 110 (e.g., the owner of first IoT device 102A) and appropriate to the capabilities of first IoT device 102A.)
-receiving, by an application programming interface (API) module, one or more requests from the said one or more connected registered devices -analyzing, by a process orchestration layer (POL) module, the one or more requests received from the (API) module, and -enabling one or more functionalities based on the one or more requests and validating the one or more requests using at least one of a security protocol or the one or more entitlements (see e.g. paragraphs 0041, 0045, 0046, 0054, 0055, 0056, 0109 -Provisioning system 130 may, in certain embodiments, receive provisioning request 216 from first IoT device 102A (e.g., from hub device 104 across communications network 124. --Provisioning system 130 may, in certain embodiments, receive provisioning request 216 from first IoT device 102A (e.g., from hub device 104 across communications network 124), and based on portions of provisioning request 216, server 132 may perform operating that include, but are not limited to: (i) authenticating an identity of user 110; (ii) obtaining data specifying one or more services available to authenticated user 110 and consistent with the capabilities of first IoT device 102A; and (iii) generating a corresponding provisioning package that includes portions of the obtained data, which provisioning system 130 may transmit the first IoT device 102A using any of the communications protocols described above. -----Referring back to FIG. 2B, and in response to a successful authentication of user 110, authentication module 232 may input token 244 to a provisioning module 236 (e.g., through a corresponding programmatic interface or API), and provisioning module 236 may perform operations that obtain data associated with one or more services available for provisioning to first IoT device 102A. For example, data repository 132 may include a provisioning database 234B, which includes structured data records that identify various services available to user 110, and additionally or alternatively, to one or more additional users of provisioning system 130. In some instances, each of the structured data records may be associated with a corresponding one of the available services, and may include data characterizing one or more corresponding devices (e.g., IoT devices 102) capable performing operations consistent with the available services.)
- processing, by an input processing module, the one or more inputs from the user, wherein the one or more inputs are specific to one or more services to be provided to the user through the one or more connected registered devices; Chow et al. –(see e.g. paragraphs 0045, 0113 - obtaining data specifying one or more services available to authenticated user 110 and consistent with the capabilities of first loT device 102A; and (Hi) generating a corresponding provisioning package that includes portions of the obtained data, which provisioning system 130 may transmit the first loT device 102A using any of the communications protocols described above.)
-processing, by a personal payment gateway (PPG) module, payment pertaining to one or more services subscribed by the user through the at least one appliance, wherein the information specific to the payment is obtained based on the configuration preferences stored in a database, and the one or more services being analyzed by the POL module, (see e.g. paragraphs 0055, 0056 -Provisioning module 236 may, in some aspects, access provisioning database 234B, and identify a subset of the structured data records that correspond to the services that are available for provisioning to first IoT device 102A. In one instance, provisioning database 234B may identify one or more payment-related services that, when performed by an IoT device, enable the IoT device to monitor its consumption of a particular resource (e.g., electrical energy, liquid or gaseous fuels, digital data), and to initiate an electronic payment to a utility, governmental entity, or other third-party entity that reflects the consumption of that particular resource.)
-detecting, by a presence detection module, presence of the user within a proximity of the at least one appliance, by virtue of things carried by the user, and transmitting the one or more requests to the user upon authenticating and authorizing the user, wherein the things carried by the user include at least one of a mobile communication device, a Bluetooth Low Energy enabled beacon and a wearable device (see e.g. paragraph 0042-In other instances, user 110 may establish communications between first IoT device 102A and client device 112 (e.g., through a wireless communications channel, such as a NFC or Bluetooth.TM. connection), which may present the GUI to user 110 through a corresponding display unit, and which may receive the one or more authentication credentials inputted by user 110 and provide the received authentication credentials to first IoT device 102A.)
The Examiner notes that in order to present the GUI to the user after establishing communication, and based on known facts about NFC and Bluetooth communications, the two devices must be located in closed proximity and therefore the user’s or device’s presence is detected.
Although chow et al. teach - For example, and as described above, provisioning package 248 may include identify the first payment service provisioned to first IoT device 102A, which enables an IoT device to monitor its consumption of electrical energy, and to initiate an electronic payment to a utility for the consumed electrical energy (see e.g. paragraph 0064).
Chow et al. do not teach the following limitation.
However Meyyappan et al. teach  -- wherein the POL module determines an optimal funding source from a plurality of funding sources registered in the CIM by the user, for the payment based on payment transaction details, customer preferences, and funding source attributes (see e.g. - col 13, lines 38-58; Col. 14, lines 30-33 -- A recommended purchase method may also be determined and provided to the user. The recommended purchase method may include purchasing the second smart appliance using funds from at least one financial account of the user.  --the purchase recommendation may include providing the amount corresponding to the budget capacity from a first financial account, and providing the remaining cost from a second financial account. For example, the first financial account may be a bank account and the second financial account may be a credit account.  --The smart appliance payment system 116 may also split payments across multiple sources (e.g., rewards points, bank accounts, credit cards, etc.) based on the best value for the user.)
--wherein the POL module determines whether user interference is required to process the payment, wherein the POL module directly invokes the PPG module to process the payment, when it is determined that the user interference is not required to process the payment, and wherein the POL module invokes the PPG module to process the payment only after the user approves the payment, when it is determined that the user interference is required to process the payment; (see e.g. col. 12, lines 9-24).

 -wherein the user is authenticated and authorized via at least one of SMS confirmation, a call to user’s mobile communication device and biometric authentication-and (see e.g. col. 5, lines 17-32).
- downloading, by the POL module, latest offers from a database, based on the one or more services utilized by the user; and -- recommending, by the POL module, targeted offers to the user from the downloaded latest offers, based on usage pattern of the one or more services utilized by the user and user goals, wherein the targeted offers are presented to the user i) when the user explicitly requests by selecting a requisite option from CIM user interface, or ii) when the user explicitly requests the appliance in a natural language, or iii) implicitly in CIM user interface as a carousel or banner, or iv) at the end of a natural language conversation  (see e.g. col. 8, lines 24-35, 61-64; col. 6, lines 31-53; col. 13, lines 66-67 –col. 14, lines 1-19 --If at 206 the service event is determined, either automatically or based on a user selection, to be professional, at 208, service provider offers are presented to the user via the smart appliance payment application 122. As explained in further detail below, the service provider offers may be obtained via the service providers 128 and the services data 136 of the third-party computing systems 124. The service provider offers may be provided from multiple different service providers. The service provider offers may include various details, such as, for example, cost, availability, service provider location, customer reviews, promotional offers, etc. -    If at 206 the service event is determined, either automatically or based on a user selection, to be DIY, at 214, product offers are presented to the user via the smart appliance payment application 122. ----In some embodiments, the smart appliance payment system 116 may interface with certain merchants 130 to provide targeted offers to a user based on various types of analytics performed on, for example, operating data of the smart appliance 102. For example, the smart appliance payment system 116 may predict that the user will need to replace a smart appliance 102 by a future date. Based on that prediction, certain appliance manufacturers may provide targeted advertisements to the user for new appliances. Such advertisements may be provided through various media, such as electronic advertisements on websites accessed by the user, via physical mail, via targeted video advertisements, etc.)
With respect to the following limitation “wherein the POL module downloads the latest offers from the database, without disclosing user data from the one or more connected devices”; 
 ****the Examiner notes that the smart appliance, in Meyyappan, retrieves different types of offers to present to the user, but does not necessarily disclose user data (see e.g. col. 8, lines 24-38-If at 206 the service event is determined, either automatically or based on a user selection, to be DIY, at 214, product offers are presented to the user via the smart appliance payment application 122. As explained in further detail below, the product offers may be obtained via at least one of the manufacturers/OEMs 126 and the appliance data 134, and the merchants 130 and inventory data 138. The product offers may include various details, such as, for example, cost, availability, DIY instructions, customer reviews, promotional offers, etc.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chow et al., and include the steps cited above as taught by Meyyappan et al., because by facilitating payments through the smart appliance, the smart appliance payment system allows payments to be made faster and more efficiently compared to conventional systems. In addition, by automatically detecting operational issues and facilitating service events, the smart appliance payment system is capable of detecting operational issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency (see e.g. col. 2, lines 52-59).

Chow et al., in view of Meyyappan et al., do not teach the following limitation.
However, Jeffrey et al. teach -wherein the downloaded latest offers include offer content in a form including artwork images for presenting via the CIM user interface and audio files for presenting via the natural language conversation, and wherein the POL module stores the artwork images and audio files in a meta-art table (see e.g. paragraphs 0052, 0108 0102--- The controlling component 34 can communicate with and control the appliance 10 to execute the sales demos. Sales demos can be designed to highlight features of the appliance 10 for the customer and can be interactive with the customer. Exemplary sales demos include, but are not limited to, video presentations, audio presentations, displaying promotions and/or advertisements, light and sound shows, textual displays, 3-D simulations, slideshows, voice feedback, key presses, voice command and control, motion sensing, mechanical system custom demonstrations, and any combination thereof.
--[0108]- The customization of the demonstration is anticipated to be done in real time, but it can be done by downloading an update to the standard demonstration software. The update can be thought of as a consumer-specific update regardless of whether the consumer is uniquely or generally identified. It is also possible for the entire demonstration to be downloaded to the appliance. For purposes of this application, the term downloading expressly includes streaming audio/video information.
----[0102]-An additional benefit of the voice recognition is that it can also be used to determine the native language of the consumer 600. Once it is determined the language spoken by the consumer 600, this information can be passed to the demonstration software and the demonstration software can display all text in the native language of the consumer and all broadcast audio can be in the native language of the consumer. If the appropriate native language graphic and audio files are not stored in either the non-volatile memory 508 or dynamic memory 510, the appropriate files can be downloaded from the remote sales assistant center 606 or some other suitably accessible location and then stored in the dynamic memory for use in the sales demonstration and the displaying of the related multimedia presentation on the display 405.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chow et al., in view of Meyyappan et al., and include the steps cited above as taught by Jeffrey et al., because itt will be apparent from this disclosure that a manufacturer need only make production units of a product and offer them for sale through normal distribution channels. The invention provides a very flexible way to demonstrate the product by enabling a vendor to connect the smart device to a given production unit, install specific demonstration software on the smart device, and operate the smart device to assume control of the product in a demonstration mode. The sales demonstration can thus be targeted to a specific market, for example, geographically or demographically. The demonstration can be tailored to a specific vendor by simple software changes. It can be made fully interactive with a potential customer, and even tailored to the type of customer that the system might be configured to perceive. (see e.g. paragraph 0082).


Claim 6 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.

Claims 3, 5, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (20180091506 A1), in view of Meyyappan et al.  (US 10210498 B1), in view of Jeffrey et al. (US 20090006970 A1), in further view of TONER et al. (WO2016075301A1).
Re-claim 3, Chow et al., in view of Meyyappan et al., in view of Jeffrey et al.  do not disclose the limitation as claimed.
However, TONER et al. disclose a processor implemented method further comprising receiving, by using a natural language processing (NLP) module, an input comprising a user utterance, and mapping context associated with the user utterance to an intent to utilize the one or more services (see e.g. page 38, lines 8-15 -The method starts with step 732, at which the user initiates the process of searching for consumables, for example, by entering search term(s) in a designated field, issuing a voice command, or the like. Based on the search term(s), the smart appliance generates and transmits (step 734) a respective request to the smart server. In some embodiments, the request is limited to a particular merchant, for example a pre-selected merchant or a default merchant). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chow et al., in view of Meyyappan et al., in view of Jeffrey et al., and include the steps cited above as taught by TONER et al., in order to facilitate placement of online orders by its user, and also facilitate exchange of data between the smart appliances 140 and merchants  (see e.g. page 14, lines 25-27, 14-15).

Re-claim 5, Chow et al., in view of Meyyappan et al., in view of Jeffrey et al., do not disclose the limitation as claimed.
However, TONER et al. disclose a processor implemented method further comprising generating, by using an adaptive learning engine, one or more customized responses for one or more outlier requests based on historical data stored in the database (see e.g. page 13, lines 8-9; page 22, lines 13-24 -Additionally, the described techniques provide for a smart appliance system that is self-learning, and is able to provide its user(s) with relevant advice and recommendations, --In some embodiments, the smart appliance system 140 is a self-learning. It learns purchasing and consumption behaviour or habits of its user(s) over time by collecting, analyzing, and correlating data concerning the items purchased and used. Once initial data has been collected and analysed, the smart appliance system 140 is able to predict the needs of its user(s) and make suggestions based on the learned behaviour. The smart appliance system 140 continues learning over time, increasing accuracy of its predictions. For example, after the smart appliance system 140 acquires statistically significant data concerning consumer's purchasing habits, such as what products are typically bought, in what quantities, and how frequently, the smart appliance system 140 is able to predict what consumables should be added to the shopping list(s), in what quantities and size, and when, and then generate and auto-fill shopping list(s) accordingly).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chow et al., in view of Meyyappan et al., in view of Jeffrey et al., and include the steps cited above as taught by TONER et al., because by analysing and learning the user purchasing and consumption behaviour, the accuracy of the maintained consumables inventory is further increased, the smart appliance is able to provide with the user with a more targeted alerts and reminders, and in particular, facilitate replenishment of the consumables inventory so as to correspond to the user's needs. In this manner, the user's experience is enhances, and waste of food and other items is reduced (see e.g. page 7 lines 31-34; page 8, lines 1-2).

Claim 8  recites similar limitations as claim 3 and is therefore rejected under the same arts and rationale.
Claim 10  recites similar limitations as claim 5 and is therefore rejected under the same arts and rationale.

Response to Arguments
Applicant’s arguments submitted on 2/3/21 have been considered but are not persuasive.
Applicant argued “As presented above, the Applicant respectfully submits that Meyyappan et al. discloses that the smart appliance is linked to a single financial account of the user for payments. On the other hand, the present claimed invention discloses that the user can register plurality of funding sources in CIM from which an optimal funding source is selected by the POL module for each payment transaction.”
The Examiner disagrees.  Please see Meyyappan - col 13, lines 38-58 -- A recommended purchase method may also be determined and provided to the user. The recommended purchase method may include purchasing the second smart appliance using funds from at least one financial account of the user.
Col. 14, lines 30-33 The smart appliance payment system 116 may also split payments across multiple sources (e.g., rewards points, bank accounts, credit cards, etc.) based on the best value for the user.

Further, the Applicant asserts that Meyyappan et al. does not talk about considering customer preferences and funding source attributes while recommending the purchase method to the user.
Based on the following teaching of Meyyappan below, it is clear that customer preferences are considered when recommending a purchase method.  The user control various aspects of the smart appliance, plans and budgets for future purchases using functionalities of the smart appliance, and assigns a pre-approved maximum amount to consider by the system when recommending the purchase method.
See e.g. Col. 2, lines 25-28- In addition, the smart appliance payment system also allows users to control various aspects of smart appliances, including those that impact the users' personal finances (e.g., energy usage, maintenance, repair, etc.).
Col. 12, lines 53-55; 30-31-- The method 500 provides budgeting functionality that allows users to plan and budget for future expenses relating to smart appliances  --- authorization may be automatically provided if the final cost is not greater than a pre-approved maximum cost.
Please see the rejection above for further details on the arguments regarding the new limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

June 14, 2021